Citation Nr: 1311811	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  04-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for multiple joint arthritis.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969, which includes service in the Republic of Vietnam.
  
These matters initially came before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for tinea pedis and arthritis as new and material evidence had not been submitted.

In August 2004, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In his August 2004 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In September 2004, he withdrew his hearing request.

In October 2006, the Board remanded the issues of whether new and material evidence had been received to reopen claims of service connection for tinea pedis and arthritis for further development.

In October 2010, the Board granted the Veteran's petition to reopen the claims of service connection for tinea pedis and arthritis and remanded the underlying claims for further development.

In March 2012, the Board again remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran's current tinea pedis did not have its clinical onset in service, is not presumptively related to herbicide exposure in service, and is not otherwise related to active duty.  

2.  The Veteran's multiple joint arthritis did not have its clinical onset in service, was not exhibited within the first post-service year, is not presumptively related to herbicide exposure in service, and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  Tinea pedis was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Multiple joint arthritis was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2006 letter, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for tinea pedis and multiple joint arthritis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the October 2006 letter.  

There was a timing deficiency in that the October 2006 letter was sent after the initial adjudication of the claims of service connection for tinea pedis and multiple joint arthritis.  This timing deficiency was cured by readjudication of the claims in a November 2008 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's August 2004 hearing, the DRO identified the issues on appeal (including entitlement to service connection for a skin disease (including tinea pedis) and arthritis) and asked the Veteran about the symptoms and history of his skin problems and arthritis as well as the treatment received for such disabilities to ensure that all relevant records were obtained.  Further, the Veteran provided testimony as to the symptoms and history of his skin problems and arthritis and the treatment provided for these disabilities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  In addition, he was afforded a VA examination to assess the nature and etiology of his current tinea pedis and multiple joint arthritis and opinions have been obtained concerning the etiology of these disabilities.

The Veteran reported in a March 2003 statement (VA Form 21-4138) that he had received treatment at Medical City Hospital in Colorado Springs, Colorado.  In April 2005, the agency of original jurisdiction (AOJ) sent the Veteran a letter and asked him to complete the appropriate release form so as to allow VA to obtain all relevant treatment records from this facility.  He was also asked to submit any relevant evidence in his possession and was advised that his claims could be decided within 60 days if additional evidence was not received.  Copies of the appropriate release form (VA Form 21-4142) were included with the letter.  

The Veteran did not specifically respond to the April 2005 letter and did not submit any completed release form for treatment records at Medical City Hospital.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit a completed VA Form 21-4142 for treatment received at Medical City Hospital and did not otherwise respond to the April 2005 letter, any further efforts to obtain treatment records from that facility would be futile and VA has no further duty to attempt to obtain such records.  38 C.F.R. § 3.159(c)(2).  

In its October 2006, October 2010, and March 2012 remands, the Board instructed the AOJ to, among other things: send the Veteran a VCAA notice letter informing him of the disability rating and effective date elements of his claim, obtain any available Social Security Administration (SSA) disability records, and afford the Veteran a VA examination to assess the nature and etiology of his claimed tinea pedis and arthritis and to obtain opinions as to the etiology of these disabilities.  

As explained above, the Veteran was informed of the disability rating and effective date elements of his claims in the October 2006 letter.  Also, he was afforded a VA examination in January 2011 and opinions were obtained concerning the etiology of his claimed tinea pedis and multiple joint arthritis.  This examination was thorough, contained all pertinent findings, and was responsive to the questions posed by the Board.

In March 2012, the AOJ contacted the SSA and requested all available disability records.  The SSA responded that the Veteran's disability records did not exist because they had been destroyed and that further efforts to obtain them would be futile.  In a June 2012 letter, the Veteran was notified of the unavailability of SSA records, he was asked to submit any such records in his possession, and he was notified that his claims could be decided within 10 days if no further evidence was received.  He did not respond to the June 2012 letter.  Thus, the AOJ determined that any further efforts to obtain SSA disability records would be futile and VA has no further duty to assist in obtaining any available SSA disability records.  Id.

Thus, the AOJ has substantially complied with all of the Board's October 2006, October 2010, and March 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records, including a January 2009 VA X-ray report, an April 2010 VA ambulatory care treatment note, and the January 2011 VA examination report, include diagnoses of tinea pedis and degenerative joint or disk disease of the cervical spine, lumbar spine, shoulders, knees, and wrists.  Thus, current tinea pedis and multiple joint arthritis have been demonstrated.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, his current tinea pedis and multiple joint arthritis are not conditions listed in 38 C.F.R. § 3.309(e).  Presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The Veteran has not reported and the evidence does not otherwise reflect a continuity of symptomatology with respect to his tinea pedis or arthritis of the cervical spine, lumbar spine, shoulders, and wrists.  However, he has reported on several occasions that he began to experience bilateral knee pain in service and that knee problems have continued in the years since that time.    

The Veteran has reported exposure to incoming enemy fire during his service in Vietnam.  Thus, the evidence reflects that he may have been engaged in combat while in service.  In-service knee problems, such as those described by the Veteran, could be consistent with the circumstances of his service.  

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The weighing of contrary evidence cannot be considered under 38 U.S.C.A. § 1154(b) as part of the first two steps but only as part of rebuttal of service incurrence under the clear-and-convincing evidence standard in the third step. Libertine v. Brown, 9 Vet. App. 521, 524 (1996),

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

Assuming without deciding that the Veteran engaged in combat during service, the claim must nevertheless be denied, as explained below.

The Veteran is competent to report symptoms of a bilateral knee disability, such as pain, as well as a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records include November 1966 reports of treatment for right neck pain which radiated to the right scapula and shoulder.  Such symptoms had been present since basic training, but were possibly aggravated when the Veteran carried logs on his right shoulder.  Examinations revealed local swelling and tenderness inferior to the right mastoid bone over the posterior neck and possible spasm.  Also, there was possible hyperesthesia extending down the right neck to the medial scapular border.  A diagnosis of rule out cervical disc disease was provided.  In January 1967 the Veteran was treated for mild folliculitis about the pubic hairs.  He was treated in June 1967 for a back injury following a fall which resulted in back discomfort and pain in the lower thoracic and upper lumbar regions.  He was diagnosed as having an acute strain.  In July 1967 and August 1968 he was treated for a groin rash (diagnosed as minimal tinea cruris) and a probable foot fungus which did not respond to foot powder.  Additionally, he turned his left ankle while exiting a motor vehicle in May 1968 and experienced pain over the Achilles tendon and laterally around the dorsum of the ankle.  Examination revealed slight swelling of the ankle, but X-rays were normal.  A diagnosis of a sprained ankle was provided.

Moreover, the Veteran has reported that he was hit in the neck by the tailgate of a truck in 1967 and that he was diagnosed as having a strain.  There is no evidence of any other complaints of or treatment for skin or joint problems (including arthritis) in his service treatment records and his March 1969 separation examination was normal.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed arthritis in service and the Veteran has not reported arthritis during service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current tinea pedis and multiple joint arthritis did not manifest until after his separation from service in April 1969.  The first post-service clinical evidence of skin problems are VA treatment records dated in July 1982 which include diagnoses of tinea pedis.  There is also an undated VA medical certificate which reveals that the Veteran was 36 years old (hence, the examination occurred sometime between December 1981 and December 1982) and that he experienced foot blisters.  The first post-service clinical evidence of possible joint problems is a June 1975 VA medical certificate which includes a report of neck swelling.  The Veteran was diagnosed as having a trapezius muscle strain.  

There is no clinical evidence of any earlier skin or joint symptoms following service.  The absence of any clinical evidence of skin symptoms for over a decade after service and the absence of any clinical evidence of joint symptoms for several years after service weighs against a finding that the Veteran's current tinea pedis and multiple joint arthritis were present in service or in the year or years immediately after service.

Furthermore, the Veteran has provided varying statements as to the history of his skin and joint problems.  For example, an August 2008 VA history and physical report indicates that he reported a 35 year history of tinea pedis (i.e. since approximately 1973).  Also, he has contended on various occasions that knee symptoms (including pain) have persisted ever since service.  However, he reported on a March 1969 report of medical history for purposes of separation from service that he was neither experiencing nor had ever experienced any skin or joint problems (including "swollen or painful joints" or "arthritis or rheumatism.")  During a March 2001 VA prime clinic evaluation he reported that he had experienced arthritis since 1987.  During the August 2004 DRO hearing, he reported that his post-service skin problems began in 1985 and that his post-service joint problems first began sometime between 1985 and 1987.  Moreover, during the January 2011 VA examination he claimed that post-service tinea pedis began in approximately 1986, that post-service neck problems began in approximately 1969, and that post-service back problems began in approximately the 1970s. 

In light of the absence of any objective evidence of complaints of or treatment for arthritis or knee problems during service, the fact that the Veteran's March 1969 separation examination did not reflect any skin or joint abnormalities, the absence of any clinical evidence of treatment for skin or joint problems for years after service, and the Veteran's inconsistent and contradictory statements concerning the history of his tinea pedis and joint symptoms, the Board concludes that his reports concerning the history of his tinea pedis and joint symptoms, including those of a continuity of knee symptomatology since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

Moreover, the only medical opinions of record reflect that the Veteran's current tinea pedis and multiple joint arthritis are not related to service.  The physician who conducted the January 2011 VA examination opined that the Veteran's current tinea pedis and multiple joint arthritis and/or myopathy/myalgia affecting his muscles (which included his neck, back, and shoulder problems) were not likely ("less likely as not"/"less than 50/50 probability") caused by service.  He reasoned that there was documentation of the Veteran being seen and diagnosed for tinea pedis in 1982, which was years after service and most likely a new infection.  The Veteran's 1969 separation examination documented no ongoing complaint of rashes and there was no objective clinical finding of any rashes during the examination.  Also, there was no documented chronicity and according to the Veteran's history, as reported during the January 2011 examination, there had been no recurrence of tinea pedis for approximately one to one and a half years.

With respect to the multiple joint arthritis and/or myopathy/myalgia affecting the Veteran's muscles, the examiner explained that there was no evidence in his service treatment records of any complaints of arthritis in the shoulders, hands, knees, or ankles and that the left ankle sprain in service had resolved without any residuals.  There was no diagnosis of inflammatory arthritis or treatment for it in the claims file and there were no X-ray findings of inflammatory arthritis in the claims file or any indication of such arthritis during the January 2011 physical examination.  The Veteran denied having any arthritis or rheumatism at the time of his 1969 separation examination and the first documented report of arthritis was long after service and after years of working in an occupation as a laborer.  This occupation was more likely to have caused the degenerative joint disease of the shoulders.  The arthritis of the Veteran's shoulders and the mild degenerative joint disease of his neck and lumbar spine were osteoarthritis and not a systemic or inflammatory arthritis.  Furthermore, his current symptom of widespread muscle aches was a well known complication of the use of Simvastatin (which was a medication that the Veteran had been prescribed).

As for the Veteran's neck problems, the examiner explained that there was no documentation of continuity of ongoing complaints of neck pain in reasonably close proximity to the neck problem that he experienced early in service.  This was an indication that the problem in service was mild and had resolved.  He had returned to duty and did not receive any further treatment for his neck during the remainder of his service.  The mild strain in service was not likely ("less likely as not") to have resulted in post-traumatic arthritis over a decade later.  Also, there was no evidence of any upper extremity or spine problems at the time of the Veteran's 1969 separation examination.

Additionally, with respect to the Veteran's low back disability, the examiner reasoned that the March 1969 separation examination did not indicate any ongoing problem and that the Veteran's back was repeatedly re-injured following service prior to the documentation of his lumbar spine disease.  Overall, his lumbosacral spine, cervical spine, and shoulder problems were more likely a result of post-service events and had no relation to the minor injuries in service which had completely resolved.

While the examiner who conducted the January 2011 VA examination did not explicitly acknowledge and discuss the Veteran's reports of tinea pedis as early as 1973 and his reports of a continuity of knee symptomatology in the years since service in formulating his opinions, such reports are not credible and an opinion based on such an inaccurate history would be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The January 2011 opinions are otherwise accompanied by specific rationales that were based upon an examination of the Veteran and a review of his medical reports and reported history, and which are not inconsistent with the evidence of record.  Thus, the January 2011 opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.   

The Veteran has expressed his belief that his current tinea pedis is related to herbicide exposure in service and that some of his joint problems are related to various duties and injuries in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current tinea pedis and multiple joint arthritis are related to any specific injury or activity in service (including herbicide exposure), as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2012).

Although the Veteran has received treatment from medical professionals for his tinea pedis and multiple joint arthritis, none have attributed these disabilities to any disease or injury in service.  Rather, the only medical opinions of record reflect that no such relationship exists.

There is no other evidence of a relationship between the Veteran's current tinea pedis and multiple joint arthritis and service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  The Board does acknowledge that the Veteran has submitted medical literature pertaining to the nature and etiology of arthritis.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  In this case, no medical professional has specifically related any such information contained in medical literature to the Veteran.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current tinea pedis and multiple joint arthritis are related to service, manifested in service, or manifested within a year after his April 1969 separation from active service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claims of service connection for tinea pedis and multiple joint arthritis must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.






ORDER

Service connection for tinea pedis is denied.

Service connection for multiple joint arthritis is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


